EXHIBIT 10.27

Dr. Thomas Graham

March 8, 2007

Dr. Thomas Graham

705 West Timonium Road

Lutherville, MD 21903

Re:    MiMedX Physician Advisory Board Consulting Agreement

Dear Dr. Graham:

MiMedx, Inc. (“MiMedX” or “the Company”) hereby confirms its mutual agreement
with you to serve as a consultant to the Company by serving as a member of the
Company’s Physician Advisory Board (“PAB”) upon the terms and conditions set
forth in this letter agreement (this “Agreement”) strictly within the field of
the clinical development of the Company’s proprietary soft tissue bioprosthesis
product (“NDGA”) during the term of this Agreement (“Field”); the Field of this
agreement may be broadened by mutual consent. The Company understands that you
are currently an employee of the Curtis National Hand Institute (the “Curtis
Institute”) and that services to such employer (and contractual obligations in
connection therewith) may take precedence over your consulting services to the
Company for your obligations hereunder, as set out in Section 3 below.

 

  1.

Your consulting service shall consist of advising and informing the Company of
activities and developments within the Field and providing the Company with the
benefit of your knowledge, experience, skill and judgment in the Field and with
respect to the Company’s other research, development, and business activities
within the Field.

 

  2.

Upon request by the Company from time to time, and at times mutually agreed upon
by you and the Company, you agree to participate in meetings with officials of
the Company and in meetings with all or some of the PAB members at the request
of the Company, in person and by telephonic conference calls, for the following
compensation as full consideration for all your consulting services and other
obligations under this Consulting Agreement:

 

  (a)

$75,000 salary per year to be paid quarterly.

 

  (b)

Options, which shall be vested one-third immediately upon grant, one-third on
the first anniversary of such grant and one-third on the second anniversary of
such grant, (provided as to any such anniversary vesting, you have not
voluntarily terminated this Agreement prior to such anniversary), to purchase
50,000 shares of common stock of the Company



--------------------------------------------------------------------------------

Dr. Thomas Graham

March 8,2007

 

 

at an exercise price not less than the current fair market value of the shares
of common stock of the Company as determined by the Company’s Board of
Directors, which option grant shall be made promptly following your execution of
this Agreement, but not later than              days after the date hereof. Such
option shall be subject to all the terms of the Company’s stock option Plan and
the Company’s standard Option Agreement between you and the Company. Additional
options, in the Company’s discretion, may also be granted to you, from time to
time.

 

  3.

The Company acknowledges that you are an employee of the Curtis National Hand
Institute and are subject to the Curtis Institute’s policies, including policies
concerning consulting, conflicts of interest, and intellectual property, and
that your obligations under the Curtis Institute’s policies take priority over
(and will not constitute any breach of) any obligations you may have to the
Company by reason of this Consulting Agreement.

 

  4.

The period of this Consulting Agreement shall be three (3) years from the date
of full execution of this Agreement (“Initial Term”) unless terminated by either
party at his or its discretion upon fifteen (15) days’ advance written notice to
the other party, in which event compensation for services and travel expense
incurred in accordance with this Agreement prior to such termination will be
paid by the Company. If not earlier terminated, this Agreement will be renewed
automatically one (1) year from the end of the Initial Term, and from year to
year thereafter.

 

  5.

In addition to the compensation for your consulting services provided in
paragraph 2, the Company will reimburse you for necessary and reasonable
out-of-pocket travel and living expenses incurred by you at the Company’s
request, within thirty (30) days of submission of a statement to the Company
documenting the expenses incurred, provided that the Company’s prior approval
shall be required with respect to such individual expenses in excess of one
thousand dollars ($1,000.00).

 

  6.

You represent and warrant to the Company that you do not have any agreement to
provide consulting services to any other company in the Field and will not enter
into any such agreement during the term of this Agreement without the Company’s
prior written consent.

 

  7.

    

 

  (a)

You agree that all processes, formulas, data, programs, algorithms, know-how,
trade secrets, improvements, discoveries, developments, designs, inventions
(patentable or not), chemical compounds, mixtures, techniques, software, source
code, object code, marketing plans, strategies, forecasts, financial
information, budgets, projections, licenses, prices, costs, customer and
supplier lists, inventions and discoveries that result directly



--------------------------------------------------------------------------------

Dr. Thomas Graham

March 8,2007

 

 

from work performed by you for the Company under this Agreement in connection
with the Field, and all intellectual property rights related thereto, whether or
not patentable or registrable under copyright or similar statutes or subject to
analogous protection (all of the foregoing, collectively, “Field IP”), shall be
the sole and exclusive property of the Company or its nominees, you will notify
the Company thereof promptly and in writing, and you will and hereby do assign
to the Company all rights in and to such Field IP upon the creation of any such
Field IP. The Company and its nominees shall have the right to use and/or to
apply for statutory or common law protections for such Field IP in any and all
countries. You further agree (i) to assist the Company with its reasonable
requests to obtain and from time to time to enforce its rights in such Field IP,
at the Company’s expense (including, without limitation, attorneys’ fees and
court costs), and (ii) to execute and deliver to the Company or its nominee upon
request all such documents as the Company or its nominee may reasonably
determine are necessary or appropriate in connection therewith.

 

  (b)

Except as designated above or as otherwise provided in this Agreement, the
Company shall have NO rights by reason of this Agreement in all processes,
formulas, data, programs, algorithms, know-how, trade secrets, improvements,
discoveries, developments, designs, inventions (patentable or not), chemical
compounds, mixtures, techniques, software, source code, object code, marketing
plans, strategies, forecasts, new products, financial information, budgets,
projections, licenses, prices, costs, customer and supplier lists, inventions
and discoveries, improvement, or other intellectual property whatsoever,
including, without limitation, devices or implants that may be competitive with
or an alternative to, the Field, whether or not publishable, patentable, or
copyrightable, that either (i) is developed as a direct result of a program of
research financed, in whole or in part, by funds under the control of your
employer, or (ii) arises directly, in connection with, or as an extension of
research conducted by, in or under the laboratories of your employer or through
the use of its resources or through your individual or affiliate resources, so
long as they do not result directly from work performed by you for the Company
in connection with the Field. Such intellectual property does NOT constitute
Field IP for the purposes of this Agreement.

 

  8.

You agree that if, in the course of your services hereunder, you receive
proprietary information of the Company relating to its business operations,
research and development, equipment, or products, and such information is marked
or otherwise designated confidential, you will retain all such information in
confidence and will not use it, or disclose it, or cause its use or disclosure
except in the necessary course of the performance of your services under this
Agreement or with the written consent of the Company. Nothing contained in this



--------------------------------------------------------------------------------

Dr. Thomas Graham

March 8,2007

 

 

Agreement, however, shall prevent the disclosure by you of any information after
it is or becomes available to the general public, or of any information which
was already available to you at the time such information was acquired by you
from the Company or any disclosure of any information furnished to you by a
third party who is not, to your best knowledge, then in default of any
obligation of confidentiality to the Company regarding the confidentiality of
such information, is independently developed by you without the use of
confidential information of the Company, or of any information ordered to be
disclosed by a court or governmental body, provided that you (i) provide written
advance notice to the Company of such disclosure (to the extent permitted by
law), (ii) assist the Company, as reasonably requested thereby and at the
expense of the Company, in obtaining confidential treatment of such information,
and (iii) take reasonable steps to minimize the extent of such disclosure. This
Section 8 shall be effective during the term of this Consulting Agreement and
for a period of two (2) years after termination or expiration hereof for any
reason.

 

  9.

It is acknowledged and agreed that you may not disclose or publish data,
results, procedures, or other information relating to the Field IP, without the
Company’s advance written approval.

 

  10.

The Company agrees to defend and indemnify you for the cost of defense and for
damages awarded, if any, as a result of any third party claims, liabilities,
suits or judgments arising out of this Agreement, so long as such claims,
liabilities, suits, or judgments are not attributable to grossly negligent or
intentionally wrongful acts or omissions by you. You shall promptly notify the
Company of any such claim and shall cooperate with the reasonable requests of
the Company in the defense of such claim; you shall not agree to any settlement
with regards to such claim without prior written approval of the Company (in
each case, which approval or consent shall not be unreasonably withheld, delayed
or conditioned by the Company), and the Company shall not have any
indemnification obligation hereunder with respect to any such settlement reached
without its prior written consent.

 

  11.

The Company and you agree that, in the event of a breach by you of this
Agreement, the Company shall, in addition to any other rights and remedies
available to the Company, be entitled to enforcement by specific performance of
your obligations hereunder. If any provision of this Agreement shall be declared
invalid or unenforceable, such provision shall be enforced to the fullest extent
allowed by law, and all remaining provisions hereof shall continue in full force
and effect. This Agreement shall be governed for all purposes by the laws of the
State of Florida, and shall be subject to the exclusive jurisdiction of the
State and Federal courts located in Hillsborough County, Florida.

 

  12.

Your relationship with the Company shall be that of an independent contractor,
and you will not be an employee of the Company for any purpose whatsoever. You
do not and shall not have any right or authority to assume or to create any



--------------------------------------------------------------------------------

Dr. Thomas Graham

March 8,2007

 

 

obligation or responsibility, express or implied, on behalf of or in the name of
the Company or to bind the Company in any manner.

 

  13.

The Company may not use your name in any commercial advertisement or similar
material that is used to promote or sell products, unless the Company obtains in
advance the written consent of you to such use, provided that, for purposes of
clarification but not limitation, the Company shall be entitled to name you as a
consultant and describe your role in consulting for the Company in discussions,
materials, and submissions (i) regarding the seeking and/or maintaining of
regulatory approvals or (ii) for presentations to, or discussions and
negotiations with, or in materials provided to, potential investors, lenders,
financial advisors or strategic partners, or as may otherwise be required by law
or regulation.

 

  14.

Any notice or communications under this Agreement shall be in writing, addressed
as follows, and may be delivered by delivered by hand, by certified mail, return
receipt requested, or by nationally recognized overnight courier, and shall be
effective upon receipt:

 

 

To Consultant:

 

Dr. Thomas Graham

 

705 West Timonium Road

 

Lutherville, MD 21903

 

To MiMedX:

 

MiMedX, Inc.

 

1234 Airport Road

 

Suite 105

 

Destin, Florida 32541

 

Attn: Matthew Miller, President

 

  15.

This Agreement may not be assigned by either party without the prior written
consent of the other; provided, however, that the Company may assign this
Agreement to any successor to the Company’s business by merger, purchase of
assets, or otherwise upon at least thirty (30) days prior written notice to you.
This Agreement shall be binding upon the assigns, executors, administrators and
other legal representatives of the parties hereto, and shall inure to the
benefit of the Company, its successors and assigns.

 

  16.

Only the provisions of paragraph 7, 8, and 9 of this Consulting Agreement shall
survive termination or expiration hereof.



--------------------------------------------------------------------------------

Dr. Thomas Graham

March 8,2007

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth on the first page hereof.

 

 

WITNESS:

    

CONSULTANT:

 

 

    

/s/ Thomas Graham 3/08/07

      

Thomas Graham, MD

 

ATTEST:

    

MiMedX, Inc.

 

/s/

    

By:

 

/s/ Matthew Miller

        

Matthew Miller, President